To compel respondent to place relator’s name upon the election tickets of three different parties as a candidate for representative in Congress, respondents claiming that such action was prohibited by Act No. 17, Laws of 1895, approved March 14, 1895.
*1125Granted March 25, 1895, without costs, on the ground that while the Act is a valid exercise of power, it does not have a retrospective effect so as to deprive the candidate of the right, when the time for making his election had expired before the law became operative.